Title: To George Washington from the Fredericksburg Precinct Committee of Safety, 3 July 1776
From: Fredericksburg Precinct Committee of Safety
To: Washington, George



May it please your Excellency
Fredricksburgh [N.Y.]July 3 A.D. 1776

Whereas at a Meeting of the Committee of Fredricksburgh Precinct July 3d 1776 a Gentleman of Carractor appeared before Said Committee and declared volontarily that in Conversation with a disafected Person he was told that the Ministerial Party had a Post rid to the northward from New York to carry News as Constantly as the other Posts and that Said Post was

lately gone to the northward And the Fleet was not to do any thing till he brought Intelligence from the Ministerial Army in Canada. And as Matters are now near a Crisis this Committee think themselves in Duty bound to acquaint your Excellency of this ⟨illegible⟩ Intelligence that ev’ry proper Method might be taken to intercept all Such Communication. And as one Mr Bennitt has rode for Some time (and is now gone to the northward) Says he is imployed by General Washington to carry News and is Suspected by his frequenting disafected Houses riding a back Road &c. to be either trecherious or an Imposter. and in case he is not an honest Man we think that he may carry Letters to disafected Persons Superscribed to Your Excellency.

By order of Comtte
Isaac Elliott Chairman

